In a proceeding pursuant to CPLR article 78 in the nature of mandamus to compel the respondent to disclose a written statement pertaining to a criminal conviction of the petitioner, the petitioner appeals from a judgment of the Supreme Court, Nassau County (Jonas, J.), dated May 1, 2006, which denied, without prejudice to renew, his petition.
Ordered that the judgment is affirmed, with costs.
The Supreme Court properly denied the petition on the ground that the petitioner failed to properly file the initiatory documents with “the clerk of the court in the county in which the action or special proceeding is brought” (CPLR 304; see Harris v Niagara Falls Bd. of Educ., 6 NY3d 155, 158 [2006]; Matter of Allstate Indent. Co. v Martinez, 4 AD3d 422 [2004]; Matter of Walker v State of N.Y., Dept. of Taxation & Fin., 300 AD2d 958, 958-959 [2002]; Matter of Winston v Freshwater Wetlands Appeals Bd., 224 AD2d 160, 163 [1996]). Ritter, J.P., Goldstein, Fisher and Balkin, JJ., concur.